Citation Nr: 0004229	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  96-12 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1975.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in July 1997 and September 1999, it 
was remanded to the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan, for additional 
development.  The case is now before the Board for final 
appellate consideration.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's current psychiatric diagnoses have not been 
shown to be related to active service.  

3.  The veteran's claimed in-service stressor has not been 
verified.  


CONCLUSION OF LAW

Service connection for a psychiatric disability, to include 
PTSD, is denied.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in substance, that he incurred a 
psychiatric disability, possibly consisting of PTSD, while in 
the service.  He states that he underwent a stressful in-
service event when he was raped by a staff sergeant.  As the 
veteran continues to suffer from a psychiatric disability, a 
favorable determination is requested.

As a preliminary matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  See, Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not implausible when his 
contentions and the evidence of the record are viewed in the 
light most favorable to that claim.  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  The RO has obtained post-service 
medical records from VA, as well as from a number of private 
examiners and care-givers.  The RO also obtained a favorable 
August 1994 determination from the Social Security 
Administration (SSA), along with the medical records on which 
it was based.

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (1999).

The Board notes that a recent case from the United States 
Court of Appeals for Veterans Claims (Court), Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

If the evidence pertaining to a claim for service connection 
for PTSD does not show that a veteran was engaged in combat 
with the enemy or that the claimed stressors are related to 
such combat, there must be corroborative evidence of the 
claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 1991); 
Zarycki v. Brown, 6 Vet. App. 91, 98- 99 (1993).  In February 
1996, VA established special evidentiary procedures for PTSD 
claims based on personal assault. M21-1, Part III, para. 
5.14(c).  VA recognizes that assault is an extremely personal 
and sensitive issue and many incidents of personal assault 
are not officially reported.  Therefore, additional 
development through alternative sources may be necessary to 
provide credible evidence of inservice stressors, even if 
military records contain no documentation that a personal 
assault occurred.  Id.  The evidence does not have to prove 
that the incident occurred.  Secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes. M21-1, Part III, para. 5.14(c)(8) and (9); 
See generally, Patton v. West, 12 Vet. App. 272 (1999).

Based on a thorough review of the evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for entitlement to service connection for a 
psychiatric disability, to include PTSD.

Turning to an analysis of the veteran's claim for service 
connection for a psychiatric disability other than PTSD, the 
Board notes that the veteran's service medical records are 
negative for complaints, findings, symptoms, or diagnoses of 
any psychiatric disability.

An August 1994 determination by the SSA provides that the 
veteran's primary diagnosis was affective disorder.  This 
determination does not address the etiology of the veteran's 
affective disorder.  

The veteran's post-service medical records include VA and 
private hospital records and reports of evaluations, dated 
from the 1970's through the 1990's.  These records provide a 
number of Axis I diagnoses other than PTSD: depressive 
disorder, major depression, schizoaffective disorder, 
schizophrenia, schizophrenia with suicidal ideation, and 
various diagnoses related to substance and alcohol abuse.  
However, none of these records provides any competent 
evidence, such as a medical opinion, showing a nexus or link 
between the veteran's current, non-PTSD Axis I diagnoses and 
his active service.  Ideally, such an opinion would be based 
on a review of the record.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Similarly, there is no medical evidence of 
continuity of symptomatology of any non-PTSD psychiatric 
disabilities from the time of the veteran's separation from 
service to the present.  Because of the lack of such 
competent evidence, the preponderance of the evidence is 
against entitlement to service connection for a psychiatric 
disability, other than PTSD.

Turning to an analysis of the veteran's claim for service 
connection for PTSD, the Board notes that the veteran has 
thoroughly described his alleged stressors in numerous pieces 
of correspondence to VA.  Accounts of his reported stressors 
are also well documented in various private and VA medical 
reports.  The veteran claims that he was raped repeatedly as 
a civilian teenager prior to active service.  As his family 
was aware of the assaults but failed to stop them, the 
veteran joined the military to escape the situation.  He has 
said that while in the military, he was raped either once or 
twice. 

In correspondence from the veteran received in July 1995, he 
stated that he was raped by a staff sergeant.  He provided 
his unit at the time of the alleged in-service rape, and 
stated that it took place in Bad Krusununt in West Germany, 
on December 1, 1974.  The veteran also asserted that his 
entire family knew of his rape and could so testify, and that 
police reports were filed in 1972, 1973 and 1978.  The 
veteran reported that pre-service police reports were filed 
in Mt. Clemens, Michigan in 1972 and 1973, where the veteran 
said his assailant lived.  The veteran provided the name of 
the alleged assailant who lived in Mt. Clemens, Michigan. 

The Board notes that it is not bound to accept the veteran's 
uncorroborated account of his experiences.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991); recons., 1 Vet. App. 406 
(1991); Swann v. Brown, 5 Vet. App. 229 (1993).  The question 
of whether a specific event reported by a veteran as a 
stressor was a stressor is a question of fact for the Board 
to decide, involving, as it does, factors as much historical 
as psychological.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In this case, the Board finds that a stressor 
related to the veteran's military experiences has not been 
sufficiently objectively documented.  

First, the veteran's service medical records are negative for 
complaints, findings, symptoms, or diagnoses related to the 
claimed traumatic event in service.  The veteran's service 
personnel records indicate that he was stationed in West 
Germany from June 12, 1964, to December 27, 1974.  They are 
otherwise negative for evidence pertaining to the claimed 
traumatic event in service.

Second, the veteran's own testimony fails to confirm that a 
stressor occurred, or to even indicate additional avenues of 
development.  Although the veteran asserted that his family 
knew of a rape incident, he has failed to provide any 
statements from them asserting that he had contemporaneously 
reported an in-service rape to them.  In addition, the Mt. 
Clemens, Michigan, police report referred to by the veteran 
apparently pertained to pre-service assaults.  Similarly, the 
alleged assailant in Mt. Clemens, Michigan, referred to by 
the veteran was apparently involved with the pre-service 
assaults.  At any rate, the Board points out that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of a verifiable in-service stressor, the Board 
concludes that the veteran has failed to satisfy the criteria 
for service connection for PTSD.  Although the veteran has 
described what he refers to as a stressful event during 
active service, there is no objective verification of these 
events, such as corroborating lay statements from fellow 
veterans, contemporary letters home written by the veteran, 
or service personnel records.  In the absence of such 
verification, the veteran's claim for service connection 
cannot be granted, regardless of current treatment 
assessments of PTSD.  

In this respect, the Board notes that some private and VA 
medical records diagnose the veteran with PTSD, related in 
whole or in part to an-service rape or molestation.  For 
example, a July 1995 VA hospital record recounts a history of 
repeated sexual abuse prior to active duty and then again 
during active duty, and provides a pertinent Axis I diagnosis 
of PTSD, status post-rape.  Medical records from a January 
1996 hospitalization at the Harbor Oaks Hospital provide a 
diagnosis of PTSD.  The veteran reported sexual abuse as a 
child and one incident of molestation while in the Army.  
Medical records from a January 1997 hospitalization at the 
William Beaumont Hospital provide a pertinent discharge 
diagnosis of PTSD.  The veteran reported sexual abuse from 
the ages of 9 to 16, followed by two rapes while in the 
military.

However, these diagnostic references to an in-service 
incident of rape are based solely on a history provided by 
the veteran.  As a result, these medical records are not 
probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

The Board also notes that the evidence of record includes a 
diagnosis of PTSD related to pre-service stressors.  A VA 
discharge summary report of a February 1994 VA 
hospitalization provides a pertinent Axis I diagnosis of 
PTSD, related to childhood sexual trauma.  

Finally, the Board recognizes that the veteran has made his 
own contentions that he has PTSD as a result of being raped 
while on active duty.  While the veteran is competent to 
describe his observations as to events he experienced, as a 
layperson, he is not competent to provide an opinion 
requiring medical knowledge, such as a medical diagnosis or 
etiology.  Espiritu, 2 Vet. App. at 492.  Accordingly, his 
testimony does not constitute competent medical evidence that 
he has PTSD, due to an in-service rape.

In light of the above, the Board finds that the preponderance 
of the evidence is against the veteran's claim for 
entitlement to service connection for a psychiatric 
disability, to include PTSD.  


ORDER

Service connection for a psychiatric disability, to include 
PTSD, is denied.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


 

